INTERIM CEO EMPLOYMENT AGREEMENT

This Interim CEO Employment Agreement (the “Agreement”) is entered into by and
between James H. Overholt (“Executive”) and Ministry Partners Investment
Company, LLC (the “Company”) effective as of November 12, 2013. 

 

1.  Position and Duties.  On  November 12, 2013 (the “Effective Date”),
Executive was appointed by the Company’s Board of Managers to serve as the
Company’s Interim Chief Executive Officer and Principal Executive Officer (
“Interim CEO”).  Executive will report to the Company’s Board of Managers (the
“Board”) and shall have authority to make decisions and execute binding
agreements on behalf of the Company consistent with the authority granted by the
Board. In performing his duties, Executive shall do and perform all services,
acts, or things necessary or advisable to manage and conduct the business of the
Company which are normally associated with the position of Chief Executive
Officer. Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably assigned to him by the Board.  In his capacity as
Interim CEO, Executive will perform his duties from his residence in Camarillo,
California the Company’s principal offices located in Brea, California, and the
principal business office of its wholly-owned subsidiary, Ministry Partners
Securities, LLC; provided, however, that the Company may from time to time
require that Executive travel on Company business to such other locations and
for such periods as will be necessary to carry out his responsibilities or as
may be directed by the Board. While Executive renders services to the Company,
he will not engage in any other employment, consulting or other business
activity (whether full-time or part-time) that would create a conflict of
interest with the Company or distract him from providing his full business
energies, interests and abilities in serving as the Company’s Interim CEO;
provided, however, that Executive may continue to serve on any boards of
directors or committees thereof on which he served as of the Effective Date. By
signing this Agreement, Executive confirms to the Company that he has no
contractual commitments or other legal obligations that would prohibit him from
performing his duties for the Company.

2.  Employment Term.  Executive’s employment under this Agreement will commence
on the Effective Date and will terminate six months later unless otherwise
extended pursuant to a written agreement entered into by the Company and
Executive ( the “ Interim Term”).   Executive’s employment is “at will,” and may
be terminated by Executive or the Company immediately at any time with or
without cause upon providing written notice pursuant to the provisions of
Section 11 below. Upon any such termination, Executive shall be entitled to only
such payments as described in Section 4 below.

3.  Obligations of Executive.  During the Employment Term, Executive agrees to
devote his full business efforts and time to the Company and will discharge
Executive’s obligations under this Agreement to the best of Executive’s ability
and in accordance with each of the Company’s written policies, Christian
mission, objectives, ethics, guidelines, conflict of interest policies, code of
conduct, and other policies and procedures as the Company may adopt from time to
time.  Executive further agrees to comply with the term and conditions of the
Company’s Nondisclosure Agreement, a copy of which is attached hereto as Exhibit
“A” (the “Confidential Information Agreement”).  Executive further agrees to
comply with the Confidential Information Agreement during the term of this
Agreement and for a period of six months after the termination of this
Agreement. Executive further agrees that during the Interim Term and for



--------------------------------------------------------------------------------

 

a period of six months after termination of this Agreement, he will not, either
directly or indirectly, solicit any employee of the Company to leave the service
of the Company or any way interfere with the relationship between the Company
and the employee or induce or attempt to induce any investor, customer, lender,
or any other business relationship entered into by the Company to cease doing
business with the Company or interfere in any way with the relationship between
the Company and any such investor, customer, borrower, lender or business
associate.

4.  Compensation and Benefits.

During the Interim Term, the Company will pay Executive the sum of One Hundred
Thousand Dollars ($100,000), payable pro-rata in regular periodic
payments  based upon a 365 day fiscal year in accordance with the Company’s
normal payroll practices and procedures. All of Executive’s compensation shall
be subject to customary and normal withholding taxes and any other employment
taxes as are commonly required to be collected or withheld by the Company.

During the Interim Term, unless the Board otherwise determines in its sole
discretion and to the extent consistent with applicable law, Executive will not
be eligible to participate in any other Company compensation or employee benefit
plan, program, agreement or policy, except as otherwise required by applicable
regulations.

The parties hereto further agree that any agreement to provide for a monthly
stipend or reimbursement to be made by the Company to Executive to reimburse him
for the cost of health insurance premiums currently paid by Executive during the
Interim Term must be mutually agreed to and memorialized in a written
instrument, letter or agreement that is signed by each party. 

5.  Expenses.  The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with performance of
services as Executive on behalf of the Company during the Interim Term and will
agree to reimburse Executive for reasonable travel and hotel expenses he incurs
when travelling to and from his residence in Camarillo, California to the
Company’s principal offices located in Brea, California in accordance with
applicable Company policies and guidelines, in each case during the period of
his employment with the Company.

6.  Indemnification.  The Company shall indemnify Executive with respect to
activities he undertakes in performing his duties under this Agreement to the
fullest extent provided by the Company’s Operating Agreement and its governing
documents, as permitted under applicable laws and to the same extent as the
Company indemnifies other Company officers, Managers and directors of its
affiliated entities.  Executive will also be entitled to be included on any
director and officer liability insurance policy currently maintained or as may
be maintained by the Company from time to time for its executive officers,
Managers and directors.

7.  No Conflicts.  Executive hereby represents, warrants and covenants to the
Company that as of the Effective Date, Executive will not be a party to any
contract, understanding, agreement or policy, written or otherwise, that will be
breached by Executive’s entering into, or performing services under, this
Agreement. Executive further represents that he has disclosed to



--------------------------------------------------------------------------------

 

the Company in writing all threatened, pending, or actual claims against
Executive, if any, of which he is aware, that are unresolved and still
outstanding as of the Effective Date, and which, in each case, relate to his
employment with any previous employer or his membership on any board of
directors.

8. Other Entities.  Executive agrees to serve if appointed, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment as
determined by the Company. As used in this Agreement, the term “affiliates” will
mean any entity controlled by, controlling, or under common control of the
Company.

9.  Tax Matters.  All forms of compensation referred to in this Agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.

10. Entire Agreement.  This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between Executive and the Company, and constitutes the complete
agreement between Executive and the Company. This Agreement may not be amended
or modified, except by an express written agreement signed by both Executive and
the Chairman of the Board. The terms of this Agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this Agreement or
arising out of, related to, or in any way connected with, this Agreement,
Executive’s employment with the Company or any other relationship between
Executive and the Company will be governed by California law, excluding laws
relating to conflicts or choice of law. In any action between the parties
arising out of or relating to any such disputes, each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts located in Orange County, California.

11. Notices.  All notices required or permitted by this Agreement to be given to
any party shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, or by Federal Express or similar
overnight service, prepaid recorded delivery, addressed as follows and shall be
deemed to have been duly given when so delivered personally or, if mailed or
sent by overnight courier, upon delivery; provided, that, a refusal by a party
to accept delivery shall be deemed to constitute receipt.

To the Company:

Ministry Partners Investment Company, LLC

915 W. Imperial Hwy.

Suite 120

Brea, CA 92821

Attn:  Mark Holbrook

 

To the Executive:

 

James H. Overholt

915 W. Imperial Hwy.





--------------------------------------------------------------------------------

 

Suite 120

Brea, CA 92821

Attn:  James Overholt

 

12. Assignment.  Except as otherwise provided in this Agreement, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns.  Notwithstanding the
foregoing, this Agreement shall not be assignable by Executive, and any attempt
to do so shall be deemed null and void.  Except as specifically provided
otherwise herein or as otherwise required by applicable law, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, transfer or otherwise) to all or substantially all of the
business, assets or property of the Company, to expressly assume and agree to
perform all of the obligations of the Company under this Agreement in the same
manner and to the same extent that the Company is required to perform
hereunder.  Except as provided in this paragraph, this Agreement shall not be
assignable by the Company without the prior written consent of the Executive.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on this 5th day of December, 2013, but effective as of the day and year first
above written.

 

 

 

MINISTRY PARTNERS INVESTMENT COMPANY, LLC

 

By: /s/ Mark G. Holbrook

Name: Mark G. Holbrook

Title: Chairman of the Board of Managers

 

 

 

 

 

EXECUTIVE

/s/ James H. Overholt 

Name: James H. Overholt

Title: Interim Chief Executive Officer

 

 



--------------------------------------------------------------------------------